Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked to form a single general inventive concept under PCT Rule 13.1.
2.	In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.
	Group I, drawn to a process for preparing a flexible packaging material (e.g. claims 1-13).
	Group II, drawn to a flexible packaging material (e.g. claim 14-15). 
3.	The inventions listed as Groups I through II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Claims 1 and 14 are either obvious over or anticipated by U.S. 2016/0185086
laminating the first flexible substrate with a second flexible substrate such that the ink composition and the further composition are disposed between the first and second flexible substrates (abstract, par. 1, 4, 6, 29-31, 33, 82-96, 98, 101, 103, 109, 110, 113, 117-122, 131, 143-147, 177, claims 1-3, 9-15).
Accordingly, the special technical feature linking the two inventions, a first thermoplastic resin on a surface of a first flexible substrate, is known and no single general inventive concept exists.  Therefore, lack of unity is appropriate.
4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
5.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LAWRENCE D FERGUSON/Examiner, Art Unit 1781